     Case 2:19-cv-01966-JAK-AGR Document 20 Filed 10/04/19 Page 1 of 3 Page ID #:204



1     KURT A. KAPPES – SBN 146384
      kappesk@gtlaw.com
2     MICHAEL D. LANE – SBN 239517
      lanemd@gtlaw.com
3     GREENBERG TRAURIG, LLP
      1201 K Street, Suite 1100
4     Sacramento, CA 95814-3938
      Telephone: (916) 442-1111
5     Facsimile: (916) 448-1709
6     JORDAN D. GROTZINGER – SBN 190166
      grotzingerj@gtlaw.com
7     GREENBERG TRAURIG, LLP
      1840 Century Park East, Suite 1900
8     Los Angeles CA 90067
      Telephone: (310) 586-7700
9     Facsimile: (310) 586-7800
10    Attorneys for Plaintiff
      ECI SOFTWARE SOLUTIONS, INC.
11
12                              UNITED STATES DISTRICT COURT
13                             CENTRAL DISTRICT OF CALIFORNIA
14                                   WESTERN DIVISION
15
16    ECI SOFTWARE SOLUTIONS, INC.,             CASE NO. LA CV19-01966 JAK (AGRx)
      a Delaware corporation,
17
                  Plaintiff,                    STIPULATION OF DISMISSAL
18                                              WITHOUT PREJUDICE
      v.
19
      ERP SQL PRO INC., a California
20    corporation; and DOES 1-10,
21                Defendants.
22
23
24
25
26
27
28
                                            1            Case No. LA CV19-01966 JAK (AGRx)
                     STIPULATION OF DISMISSAL WITHOUT PREJUDICE
     Case 2:19-cv-01966-JAK-AGR Document 20 Filed 10/04/19 Page 2 of 3 Page ID #:205



1           WHEREAS, the parties in this action have reached a settlement of all claims and
2     actions for Case No: LA CV19-01966 JAK (AGRx);
3           NOW, THEREFORE,
4           IT IS HEREBY STIPULATED by and between the parties to this action through
5     their designated counsel that the above-captioned action be and hereby is dismissed
6     without prejudice pursuant to FRCP 41(a)(1).
7           IT IS HEREBY STIPULATED by and between the parties to this action through
8     their designated counsel that the United Stated District Court, Central District of
9     California, shall retain jurisdiction of this matter to enforce the terms of settlement; and
10          IT IS FURTHER STIPULATED by and between the parties that each party shall
11    bear its own attorneys’ fees and costs of suit.
12
13    Respectfully submitted this 4th day of October 4, 2019.
14    DATED: October 4, 2019                    GREENBERG TRAURIG, LLP
15
16                                           By: /s/ Michael D. Lane      __________
                                                Kurt A. Kappes
17                                              Michael D. Lane
                                                GREENBERG TRAURIG, LLP
18                                              1201 K Street, Suite 1100
                                                Sacramento, CA 95814
19                                              Telephone: (916) 442-1111
                                                Facsimile: (916) 448-1709
20
                                                 Jordan D. Grotzinger
21                                               GREENBERG TRAURIG, LLP
                                                 1840 Century Park East, Suite 1900
22                                               Los Angeles CA 90067
                                                 Telephone: (310) 586-7700
23                                               Facsimile: (310) 586-7800
24                                               Attorneys for Plaintiff
                                                 ECI Software Solutions, Inc.
25
26    ///
27    ///
28    ///
                                                 2               Case No. LA CV19-01966 JAK (AGRx)
                      STIPULATION OF DISMISSAL WITHOUT PREJUDICE
     Case 2:19-cv-01966-JAK-AGR Document 20 Filed 10/04/19 Page 3 of 3 Page ID #:206



1     DATED: October 4, 2019                 THE ANNIGIAN FIRM, APC
2
3                                          By: /s/ Jason Annigian       ___________
                                              Jason D. Annigian
4                                             THE ANNIGIAN FIRM, APC
                                              114 N. Indian Hill Blvd., Ste. E
5                                             Claremont, CA 91711
                                              Telephone: (909) 981-0475
6                                             Facsimile: (909) 981-0113
7
8
9                         ATTESTATION OF E-FILED SIGNATURE
10          I, Michael D. Lane, am the ECF user whose ID and password are being used to
11    file this Stipulation and Order to Stay Action Pending Arbitration. In compliance with
12    Local Rule L.R. 5-4.3.4 (a)(2)(i), I hereby attest that Jason D. Annigian, counsel for
13    ERP SQL Pro Inc. has concurred in this filing.
14
15    Date: October 4, 2019                   By: /s/Michael D. Lane
                                                    Michael D. Lane
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3             Case No. LA CV19-01966 JAK (AGRx)
                     STIPULATION OF DISMISSAL WITHOUT PREJUDICE
